Citation Nr: 0929179	
Decision Date: 08/05/09    Archive Date: 08/14/09

DOCKET NO.  08-04 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for right knee 
disability. 

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for bilateral hearing 
loss. 

4  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1968 to May 
1970. 
 
The issue of entitlement to service connection for tinnitus 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a June 2007 rating decision by a Regional Office (RO) of 
the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in July 2007.  The remaining issues 
on appeal come before the Board on appeal from an April 2007 
rating decision by the RO.  A notice of disagreement with 
respect to these issues was received in May 2007.  A 
statement of the case with respect to all the issues was 
issued in December 2007 and a substantive appeal was received 
in January 2008.  A Board hearing at the local RO was held in 
September 2008.

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  In his September 2008 hearing testimony, the Veteran 
indicated that he no longer wished to pursue an appeal on the 
issue of entitlement to service connection for right knee 
disability.

2.  The Veteran has PTSD due to stressors incurred in 
service.

3.  The Veteran suffers from tinnitus which is causally 
related to his active duty service. 


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran, as it relates to entitlement to service 
connection for right knee disability, have been met.  38 
U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 
20.202, 20.204 (2008).

2.  PTSD was incurred during the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2008). 

3.  Tinnitus was incurred during the Veteran's active duty 
service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 
C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right Knee Disability

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the veteran or by his or her authorized representative.  38 
C.F.R. § 20.204.  The April 2007 rating decision denied 
entitlement to service connection for right knee disability.  
The May 2007 notice of disagreement and December 2007 
statement of the case also addressed this issue.  As the 
substantive appeal indicated that he wished to appeal all the 
issues addressed in the statement of case, but then only 
listed the other issues on appeal and not the right knee, it 
was unclear whether the Veteran wished to continue his appeal 
with respect to his right knee disability.  However, in his 
September 2008 hearing testimony, the Veteran clarified his 
intent and withdrew his appeal as to the issue of entitlement 
to service connection for right knee disability.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration of that issue.  Accordingly, the 
Board does not have jurisdiction to review the appeal of that 
issue and it is dismissed without prejudice.  

II.  Posttraumatic Stress Disorder

The Veteran is seeking entitlement to service connection for 
PTSD.  Applicable law provides that service connection will 
be granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

The Veteran's DD 214 service personnel record showed that the 
Veteran received the following awards: Combat Infantryman 
Badge, Army Commendation Medal and Vietnam Service Medal with 
Four Bronze Stars.  Based on the receipt of these combat 
medals, the Board finds that that the Veteran experienced a 
combat stressor while serving in Vietnam.  Thus, the 
Veteran's claimed inservice stressor(s) do not have to be 
corroborated as the Board finds that the Veteran's lay 
statements are sufficient to establish the occurrence of the 
Veteran's claims of inservice stressor(s).  Therefore, the 
only issue is whether the Veteran has a current diagnosis of 
PTSD. 

VA treatment records from March 2006 to January 2007 showed 
an assessment of PTSD, being followed in psychiatry.  The 
records also indicated that the Veteran was receiving 
treatment for his PTSD at the Vet Center in Jacksonville, 
Florida.  

The Veteran was afforded a VA examination in March 2007.  The 
claims file was reviewed.  After examining the Veteran, the 
examiner found that the Veteran did not meet the DSM-IV 
criteria for a diagnosis of PTSD.  The examiner concluded 
that the Veteran did not have significant symptoms of PTSD 
and the psychometric data did not support it.  Further, the 
records were silent for a diagnosis of PTSD from a 
psychiatric provider or psychologist.  

Subsequently, a January 2008 summary of treatment from a 
master social worker who treated the Veteran at the 
Jacksonville Vet Center provided that the Veteran has been 
receiving treatment since May 2006 and had displayed a number 
of symptoms of PTSD.  

Further, a September 2008 VA PTSD psychiatry consult done by 
a licensed social worker showed a diagnosis of chronic PTSD 
due to combat experiences.  Further, another consult that 
same day by a VA psychiatrist also gave an assessment of PTSD 
due to the Veteran's combat experiences.  

The Board is thus faced with a conflicting medical record as 
to whether the Veteran has a current diagnosis of PTSD.  The 
March 2007 VA examiner indicated that the Veteran did not 
exhibit symptoms of PTSD.  However, VA treatment records and 
the January 2008 summary of treatment from the Vet Center do 
show a diagnosis of PTSD.  Importantly, after the last VA 
examination, the Veteran was diagnosed with PTSD by a VA 
psychiatrist.  Thus, after weighing the positive evidence 
with the negative evidence, the Board must conclude that such 
evidence is in a state of equipoise.  In such situations, a 
decision favorable to the appellant is mandated by 
38 U.S.C.A. § 5107(b).  Therefore, the Board finds that the 
Veteran does suffer from PTSD and that the PTSD has been 
sufficiently linked to wartime experiences.  In sum, the 
Board finds that the statutory and regulatory criteria for 
entitlement to service connection for PTSD have been met.  

III.  Tinnitus

The Board notes again that the Veteran participated in 
combat.  He has testified as that he was a radio operator and 
had noise exposure during his combat service.  At the 
September 2008 Board hearing, the Veteran testified under 
oath that he noted ringing in his ears during service in 
connection with combat operations.  Significantly, the 
Veteran was a radio operator.  He also testified that he kept 
the phone to his ear at all times and that there was a 
constant hum.  

The Board notes that the report of the March 2007 VA audio 
exam documents tinnitus.  The examiner reported that the 
Veteran stated that he was not sure how long he had it, but 
that he noticed it more in the pervious 4-5 years.  

The Board interprets the March 2007 examination report 
wording regarding the history of tinnitus as not necessarily 
being inconsistent with the Veteran's testimony.  Under the 
circumstances, and applying the provisions of 38 U.S.C.A. 
§ 1154(b) for combat veteran's, the Board finds that there is 
at least a reasonable doubt as to the cause of the Veteran's 
tinnitus.  Accordingly, service connection for tinnitus is 
warranted.  38 U.S.C.A. § 5107(b). 

Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the PTSD and tinnitus issues, there is no need 
to undertake any review of compliance with VCAA and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefit sought by the 
Veteran is being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008).  The Board notes that an RO letter in September 2006 
informed the Veteran of the manner in which disability 
ratings and effective dates are assigned in general.  The RO 
will take such actions in the course of implementing this 
grant of service connection, and the Veteran may always file 
a timely notice of disagreement if he wishes to appeal from 
those downstream determinations. 


ORDER

The appeal as to the issue of entitlement to service 
connection for right knee disability is dismissed.

Service connection for PTSD is warranted.  Entitlement to 
service connection for tinnitus is warranted.  To this 
extent, the appeal is granted.  


REMAND

The present appeal also includes the issue of service 
connection for bilateral hearing loss.  In his September 2008 
hearing testimony, the Veteran stated that he had been 
receiving treatment at the Gainesville, Florida VA Medical 
Center (VAMC) for the last ten years.  However, the only VA 
medical records associated with the claims file are from 
March 2006 to January 2007.  As VA medical records are 
constructively of record and must be obtained, the RO should 
obtain all VA treatment records from the Gainesville, Florida 
VAMC.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet.App. 
611 (1992).   

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
regarding hearing loss from the VA 
Medical Center in Gainesville, Florida. 

2.  Thereafter, the hearing loss issue 
should be readjudicated.  If the benefit 
sought on appeal is not granted, the 
Veteran and his representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


